Gassoday, J.
The attempt to appeal from the mere findings or conclusions of law of the trial court was nugatory. Johannes v. Youngs, 42 Wis. 401; Nevil v. Clifford, 51 Wis. 483. An appeal to this court by a party aggrieved must be from a judgment or such an order as is defined in sec. 3069, B. S., as being appealable. Sec. 3048, B. S.; McGregor v. Pearson, 51 Wis. 122.
But the order staying proceedings was appealable. The appeal from it, however, only brings before us for review the question whether the assessment of the real estate in the town for the year 1883 was void, and should be set aside for reasons going to the groundwork of the taxes for that year, and affecting all the real estate in the town. The trial court was of the opinion and found that the assessment was void, and should be set aside, for such reasons. Such are the re-*651citáis upon which, the order was based. These things being so, the validity of the school district tases and the highway taxes are not before us for consideration. They can only be reached on appeal from the final judgment.
Was the trial court justified in holding that the rule of valuation of the real estate was erroneous, and in violation of the statutory rule? That court so held upon the fact found in the eighth finding of fact. From that it appears that the assessor of the town for that year valued the real estate therein at “ what it would have sold for right off, then and there, — ■ a quick sale.” This was not equivalent to an arbitrary rule of assessment, regardless of value, as in Hersey v. Sup’rs, 37 Wis. 75. It was not' equivalent to assessing the property at one third or one half its real value, as in Schettler v. Fort Howard, 43 Wis. 48; Single v. Stettin, 49 Wis. 645; and Clarke v. Lincoln Co. 54 Wis. 580. It was not equivalent to assessing the land at what it would bring at forced sale, as in Goff v. Outagamie Co. 43 Wis. 55. There is no finding and no evidence to support a finding of any fraudulent or intentional discrimination against the plaintiff in making the assessment, as in Clarke v. Lincoln Co. supra. At “ what it would have sold for right off, then and there,— a quick sale,” presupposed purchasers with money, then and there desirous of buying, and land-owners then and there desirous of selling. It moreover presupposed a private sale as distinguished from a forced public sale, regardless of any persons being present with money desirous of purchasing. The statutory rule is that “ real property shall be valued by the assessor ... at the full value which could ordinarily be obtained therefor at private sale.” Sec. 1052, E. S. Of course, that rule presupposes an owner desirous of selling, and a purchaser with means desirous of buying, otherwise there could be no private sale. A sale “ right off, then and there,— a qtiick sale,” under the circumstances supposed, is substantially the same as a “private *652sale” at “the full value which, could ordinarily be obtained therefor ” when the owner desired to sell, and persons were present with money desiring to purchase.
It appears to us, from the findings and evidence in this case, that if there was any discrimination in the valuation and assessment, it arose from some mistake of fact or errors in computation or judgment on the part of the assessor, and hence did not vitiate the tax. Brauns v. Green, Bay, 55 Wis. 115, and cases there cited. Of course, an intentional disregard of law in such discrimination would render the assessment void, as appears from the cases cited. But this is not such a case.
By the Court.— The order of the circuit court is reversed, and the cause is remanded for further proceedings according to law.